45 F.3d 425NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Clarence L. CARR, Plaintiff Appellant,v.NORFOLK SOUTHERN CORPORATION;  L. E. Wetsel, Jr., DefendantsAppellees.
No. 94-1684.
United States Court of Appeals, Fourth Circuit.
Argued December 6, 1994.Decided January 4, 1995.

1
Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-91-2638-3-10BD)


2
ARGUED:  Herbert E. Buhl, III, Columbia, SC, for appellant.  Deborah Casey Brown, Gibbes & Clarkson, P.A., Greenville, SC, for appellees.  ON BRIEF:  Frank H. Gibbes, III, Gibbes & Clarkson, P.A., Greenville, SC;  William P. Stallsmith, Jr., Gen. Sol., Norfolk Southern Corporation, Norfolk, VA, for appellees.


3
D.S.C.


4
AFFIRMED.


5
Before HALL and NIEMEYER, Circuit Judges, and WILLIAMS, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.

PER CURIAM

6
Clarence L. Carr brought this action against Norfolk Southern Corporation* and Superintendent L.E. Wetsel, Jr., alleging violations of 42 U.S.C. Sec. 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, et seq.   Carr also asserted a claim under South Carolina law for intentional infliction of emotional distress.  The genesis of Carr's claims was the termination of his employment as a Road Foreman of Engines with Norfolk Southern on May 23, 1989.  Carr maintained that Norfolk Southern impermissibly discriminated against him because of his race, and then unlawfully retaliated against him for filing a charge with the Equal Employment Opportunity Commission.


7
The matter was referred to a magistrate, who, upon Norfolk Southern's motion for summary judgment, issued a memorandum opinion recommending that the motion be granted as to all of Carr's claims.  The district court adopted the magistrate's report and recommendation and entered judgment for Norfolk Southern.


8
We have considered the briefs and arguments of the parties, and we affirm the judgment of the district court for the reasons stated in the magistrate's memorandum opinion.  Carr v. Norfolk Southern Corp., et al., No. CA-91-2638-3-10BD (D.S.C. Mar. 30, 1994).

AFFIRMED


*
 Counsel for the defendants has made an unopposed motion to substitute Norfolk Southern Railway Co.--Carr's actual employer--for named defendant Norfolk Southern Corporation.  We grant the motion and order the substitution